
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10-w



ADC TELECOMMUNICATIONS, INC.

RESTRICTED STOCK AWARD AGREEMENT


        THIS AGREEMENT is made as of the 31st day of October, 2002, by and
between ADC Telecommunications, Inc., a Minnesota corporation (the "Company"),
and Jay T. Hilbert ("Participant").

        The Company, pursuant to its Global Stock Incentive Plan (the "Plan"),
hereby grants the following stock award to Participant, which award shall have
the terms and conditions set forth in this Agreement:

        1.    Award    

The Company, effective as of the date of this Agreement, hereby grants to
Participant a restricted stock award of 150,000 shares (the "Shares") of common
stock, par value $.20 per share, of the Company (the "Common Stock"), subject to
the terms and conditions set forth herein.

        2.    Vesting    

Subject to the terms and conditions of this Agreement, the Shares shall vest in
Participant as follows: one-third (1/3) of the Shares shall vest on each of
November 1, 2003, 2004 and 2005, if, and only if, Participant remains
continuously employed by the Company from the date hereof until each respective
vesting date. Notwithstanding the foregoing, in the event that the vesting and
exercisability of Participant's stock option granted on October 31, 2002, under
the Company's Global Stock Incentive Plan is accelerated pursuant to a change in
control of the Company under the conditions specified in Exhibit A to such stock
option agreement, the vesting of the Shares shall similarly be accelerated. In
addition, in the event the conditions set forth in that certain letter dated
January 7, 2003 from the Company to Participant are satisfied, the Shares shall
become fully vested.

        3.    Restriction on Transfer    

Until the Shares vest pursuant to Section 2 hereof, none of the Shares may be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of or
encumbered, and no attempt to transfer the Shares, whether voluntary or
involuntary, by operation of law or otherwise, shall vest the transferee with
any interest or right in or with respect to the Shares.

        4.    Forfeiture    

If Participant ceases to be an employee of the Company or any majority-owned
affiliate of the Company for any reason prior to the vesting of the Shares
pursuant to Section 2 hereof, Participant's rights to the unvested portion of
the Shares shall be immediately and irrevocably forfeited.

        5.    Issuance and Custody of Certificate    

(a)The Company shall cause to be issued one or more stock certificates,
registered in the name of Participant, evidencing the Shares. Each such
certificate shall bear the following legend:

"The shares of common stock represented by this certificate are subject to
forfeiture, and the transferability of this certificate and the shares of stock
represented hereby are subject to the restrictions, terms and conditions
(including restrictions against transfer) contained in the ADC
Telecommunications, Inc. Global Stock Incentive Plan and a Restricted Stock
Award Agreement entered into between ADC Telecommunications, Inc. and the
registered owner of such shares. Copies of the Plan and the Agreement are on
file in the office of the Secretary of ADC Telecommunications, Inc., 13625
Technology Drive, Eden Prairie, Minnesota."

--------------------------------------------------------------------------------

(b)Participant shall execute stock powers relating to the Shares and deliver the
same to the Company. Company shall use such stock powers only for the purpose of
canceling any unvested Shares that are forfeited.

(c)Each certificate issued pursuant to Section 5(a) hereof, together with the
stock powers relating to the Shares, shall be deposited by the Company with the
Secretary of the Company or a custodian designated by the Secretary. The
Secretary or such custodian shall issue a receipt to Participant evidencing the
certificate or certificates held which are registered in the name of
Participant.

(d)After any Shares vest pursuant to Section 2 hereof, the Company shall
promptly cause to be issued a certificate or certificates evidencing such vested
Shares, free of the legend provided in section 5(a) hereof, and shall cause such
certificate or certificates to be delivered to Participant or Participant's
legal representatives, beneficiaries or heirs.

        6.    Distributions and Adjustments    

(a)If all or any portion of the Shares vest in Participant subsequent to any
change in the number or character of Shares of Common Stock (through stock
dividend, recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase or exchange
of Shares of Common Stock or other securities of the Company, issuance of
warrants or other rights to purchase Shares of Common Stock or other securities
of the Company or other similar corporate transaction or event affecting the
Shares such that an adjustment is determined by the Compensation and
Organization Committee of the Board of Directors (the "Committee") to be
appropriate in order to prevent dilution or enlargement of the interest
represented by the Shares), Participant shall then receive upon such vesting the
number and type of securities or other consideration which he would have
received if the Shares had vested prior to the event changing the number or
character of outstanding Shares of Common Stock.

(b)Any additional Shares of Common Stock, any other securities of the Company
and any other property (except for cash dividends) distributed with respect to
the Shares prior to the date the Shares vest shall be subject to the same
restrictions, terms and conditions as the Shares. Any cash dividends payable
with respect to the Shares shall be distributed to Participant at the same time
cash dividends are distributed to shareholders of the Company generally.

(c)Any additional Shares of Common Stock, any securities and any other property
(except for cash dividends) distributed with respect to the Shares prior to the
date such Shares vest shall be promptly deposited with the Secretary or the
custodian designated by the Secretary to be held in custody in accordance with
Section 5(c) hereof.

        7.    Taxes    

(a)In order to provide the Company with the opportunity to claim the benefit of
any income tax deduction which may be available to it in connection with this
restricted stock award, and in order to comply with all applicable federal or
state tax laws or regulations, the Company may take such action as it deems
appropriate to insure that, if necessary, all applicable federal or state income
and social security taxes are withheld or collected from Participant.

(b)Participant may elect to satisfy his federal and state income tax withholding
obligations in connection with this restricted stock award by (i) having the
Company withhold a portion of the shares of Common Stock otherwise to be
delivered upon vesting of this restricted stock award having a fair market value
equal to the amount of federal and state income

2

--------------------------------------------------------------------------------

taxes required to be withheld in connection with this restricted stock award, in
accordance with the rules of the Committee, or (ii) delivering to the Company
shares of Common Stock other than the shares to be delivered upon vesting of
this restricted stock award having a fair market value equal to such taxes, in
accordance with the rules of the Committee.

(c)Notwithstanding clause 7(b) above, if Participant elects, in accordance with
Section 83(b) of the Internal Revenue Code of 1986, as amended, to recognize
ordinary income in the year of acquisition of the Shares, the Company may
require at the time of such election an additional payment for withholding tax
purposes based on the fair market value of such Shares as of the date of the
acquisition of such Shares by Participant.

        8.    Miscellaneous    

(a)This Agreement is issued pursuant to the Plan and is subject to its terms.
Participant hereby acknowledges receipt of a copy of the Plan. The Plan is also
available for inspection during business hours at the principal office of the
Company.

(b)This Agreement shall not confer on Participant any right with respect to
continuance of employment by the Company or any of its subsidiaries.

(c)This Agreement shall be governed by and construed under the internal laws of
the State of Minnesota, without regard for conflicts of laws principles thereof.

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed on the day and year first above written.

    ADC TELECOMMUNICATIONS, INC.
 
 
By:
 
/s/ Laura N. Owen

--------------------------------------------------------------------------------

Laura N. Owen
 
 
Its:
 
Vice President, Human Resources

--------------------------------------------------------------------------------


 
 
PARTICIPANT
 
 
/s/ Jay T. Hilbert

--------------------------------------------------------------------------------

Jay T. Hilbert

3

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10-w



ADC TELECOMMUNICATIONS, INC. RESTRICTED STOCK AWARD AGREEMENT
